Citation Nr: 0017861	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-07 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
adenocarcinoma of the right infratemporal fossa.

2. Entitlement to service connection for adenocarcinoma of 
the right infratemporal fossa on a direct basis and on the 
basis of exposure to herbicides.

3. Entitlement to service connection for peripheral 
neuropathy of the right side of the face, on a direct 
basis and on the basis of exposure to herbicides.

4. Entitlement to a temporary total disability evaluation for 
treatment of a service -connected disability pursuant to 
38 C.F.R. § 4.29 and 4.30.

5. Entitlement to a total disability evaluation based upon 
individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.L.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1965 to October 1971.  
Service in Vietnam is indicated by the record.      

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decisions of the Philadelphia, 
Pennsylvania,  Department of Veterans Affairs (VA) Regional 
Office (the RO).  

The appellant appeared and testified at a personal hearing 
before the undersigned Board Member in Washington, D.C. in 
January 1999.


FINDINGS OF FACT

1. The appellant sustained additional disability as a result 
of VA's failure to diagnose an adenocarcinoma of the right 
infratemporal fossa during the period from 1983 to 1984.

2.	Adenocarcinoma of the right infratemporal fossa has not 
been medically linked to service or any incident thereof, 
including exposure to herbicide agents. 

3.	The appellant has not been diagnosed to have peripheral 
neuropathy, including acute or subacute peripheral 
neuropathy.

4.	During a period of VA hospitalization from January 20, 
1993 through March 19, 1993, the appellant was treated for 
adenocarcinoma of the right infratemporal fossa.  

5.  The appellant is unemployable as a result of his service-
connected disabilities.  


CONCLUSIONS OF LAW

1. Compensation benefits under the provisions of 38 U.S.C.A. 
1151 for an adenocarcinoma of the right infratemporal 
fossa as a result of VA treatment received is warranted. 
38 U.S.C.A. §§ 1151, 7105(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.358 (1996).

2. The appellant has not established well-grounded claims of 
entitlement to service connection for adenocarcinoma of 
the right infratemporal fossa and/or peripheral 
neuropathy, including acute or subacute  peripheral 
neuropathy.  38 U.S.C.A. § 5107(a) (West 1991).

3. The criteria for a total temporary disability evaluation 
based upon a period of hospitalization from January 20, 
1993 through March 19, 1993 have been met.  38 C.F.R. § 
4.29 (1999).

4. The criteria for a total temporary disability evaluation 
based upon a period of convalescence after March 19, 1993 
have not been met.  38 C.F.R. § 4.30 (1999).

5. The criteria for a total disability evaluation based upon 
individual unemployability have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks VA benefits based upon a carcinoma of the 
right infratemporal fossa, diagnosed in late 1988.  He 
contends that when he first sought VA treatment for the 
symptoms of the then undiagnosed disease in 1983, VA medical 
care providers failed to diagnose the cancer.  He argues that 
because of this alleged failure to diagnose the disorder, he 
ultimately had to undergo a more extensive surgical procedure 
upon being diagnosed to have the disease in 1988.  He argues 
that he should therefore receive VA compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  Alternatively, 
he contends that the carcinoma of the right infratemporal 
fossa is related to his military service, in particular to 
exposure to herbicides in Vietnam.

The appellant further argues that he has right-sided facial 
numbness, which he characterizes as peripheral neuropathy, 
and which he alleges was caused by claimed in-service 
exposure to an herbicidal agent.  He also seeks a temporary 
total disability evaluation for a period of hospitalization 
in early 1993.  The appellant also requests that he be 
assigned a total disability evaluation based upon individual 
unemployability.   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski,
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

Examination of the appellant's VA claims folder reveals that 
the evidence pertaining to his claims for benefits under the 
provisions of 38 U.S.C.A. § 1151, and that associated with 
his claimed in-service exposure to herbicides allegedly 
leading to peripheral neuropathy is generally the same.  The 
Board will therefore review the evidence as it pertains to 
these three claims in its whole prior to its consideration of 
the benefits sought.  For each issue under consideration, the 
Board will then briefly review the applicable law, and 
proceed to its analysis of the claims.  Relevant facts and 
law will be discussed within the Board's analysis of each 
claim.  


Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for adenocarcinoma 
of the right infratemporal fossa.

Entitlement to service connection for adenocarcinoma of the 
right infratemporal fossa on a direct basis and on the basis 
of exposure to herbicides.

Entitlement to service connection for peripheral neuropathy 
of the right side of the face, on a direct basis and on the 
basis of exposure to herbicides.

Factual Background

The appellant's service medical records are devoid of any 
complaints of any facial numbness or similar symptoms.  The 
appellant's pre-separation physical examination reflects 
normal neurological findings, and the appellant's denied 
neurological complaints, including neuritis and paralysis, in 
an accompanying medical history questionnaire.  

In an October 1983 treatment note authored by a private 
audiological care provider, (H.A.A.), the appellant was noted 
to be a "new patient" complaining of ringing in his ears 
and a sharp, "toothache" type sensation in his ears.  He 
reported that the latter symptoms was more prominent in his 
right ear.  He also reported that he had sustained two 
episodes of a thick, heavy drainage of pus from the right ear 
within the previous seven months.  He reported that his 
health was otherwise excellent.  

During the course of development of a claim of service 
connection for hearing loss, the appellant underwent a VA 
physical examination in January 1984.  In addition to his 
hearing loss and a ringing in his ears, the appellant 
reported that he was experiencing numbness on the right side 
of his face.  A diagnostic impression was rendered that ruled 
out a mass of the right acoustic area.  Subsequent VA medical 
records reveal that the appellant continued to report these 
two symptoms.  

By rating decision dated in March 1984, service connection 
was granted for bilateral hearing loss and for tinnitus.  In 
a supplemental rating decision dated in October 1984, service 
connection was denied for a loss of sensation of the right 
side of the face.  The appellant did not appeal this decision 
by the filing of a notice of disagreement.

An October 1984 VA medical record reflects that the appellant 
continued to complain of right-sided facial weakness and that 
he had consulted two neurologists who had not rendered 
recommendations or prognoses.  A November 1984 VA medical 
treatment note similarly reflects that the appellant had 
complained of right-sided facial numbness. It was noted that 
the appellant had recently undergone a mastoidectomy, but 
that the numbness was not associated with that procedure. 

Additional medical records were obtained from H.A.A. in 
December 1984.  Included in these records were a copy of a 
May 1984 radiological report reflecting that the appellant's 
skull was normal, and a computerized axial tomography scan of 
the brain revealing normal findings.  In particular, the 
appellant's calvarium was noted to be normal with no 
pathologic calcifications found.  The pituitary fossa was 
noted to be of normal size and configuration, and the 
diagnostic impression was that of a normal skull.  A report 
of a June 1984 electronystagmogram resulted in a hypoactive 
"abnormal" reading that was suspected by the administering 
physician to be "questionably drug induced."  A record of a 
June 1984 hospitalization at the Carlisle Hospital reflected 
that the appellant underwent observation for an acoustic 
tumor and for trigeminal neuropathy.  As to the former, it 
was reported that none was found.  

In December 1988, a medical report authored the previous 
month by J.R.H., M.D., of the Milton Hershey Medical Center 
was received.  Dr. H. reported that the appellant had been 
diagnosed to have an adenocarcinoma of the right 
infratemporal fossa.  Dr. H. observed that the appellant had 
experienced symptoms referable to the disorder for at least 
five years, including facial numbness and discomfort and 
right Eustachian tube dysfunction.  Dr. H. also reported that 
a computerized axial tomography scan had revealed a large 
mass of the right infratemporal fossa, extending from the jaw 
to the nasopharynx and from the base of the skull to the 
angle of the mandible.  He observed that the disorder had 
essentially no chance for cure, and that any surgery would be 
extensive.  The physician further observed that the appellant 
was to be referred to V.S., a practitioner at the Center for 
Craniofacial Skull Base Surgery in Denver, Colorado.  

By statement received in February 1989, the appellant alleged 
that the adenocarcinoma was the result of exposure to 
herbicides he sustained in Vietnam.  
The claim was denied later that month.  Following receipt of 
the appellant's timely filed notice of disagreement, the 
appellant was advised by letter dated in June 1989 that 
processing of his appeal would be deferred pending the 
development of new regulatory criteria.  Similarly, by 
statement received in February 1992, the appellant claimed 
service connection for right-sided facial numbness and 
alleged that it had been caused by peripheral neuropathy as a 
residual to claimed in-service herbicide exposure.  By letter 
dated in April 1992, the appellant was advised that the 
processing of his claim would be deferred pending 
promulgation of new regulatory criteria.  

By rating decision dated in April 1994, service connection 
was denied for adenocarcinoma of the right infratemporal 
fossa and for peripheral neuropathy on a presumptive basis to 
herbicidal exposure.  The Board observes that the rating 
decision reflects that the RO conceded that the appellant had 
been exposed to herbicides during the course of his military 
service in Vietnam.  

The appellant underwent a VA ear and audiological examination 
in September 1994.  In addition to his bilateral hearing loss 
and tinnitus, he was diagnosed to have a narrowed right ear 
canal, chronic otitis media/externa, right partial facial 
paralysis, right soft palate paralysis, and trismus.  In a 
June 1996 letter, V.L.S., M.D., F.A.C.S., who performed the 
November 1988 surgical procedure, reported that the appellant 
had multiple residual symptoms related to the procedure, 
including persisting trismus, hearing loss, nasal and 
nasopharyngeal airway obstruction, neck and shoulder 
limitation of motion and strength, "dental changes because 
of modified neck dissections," and a lack of stamina.  

In September 1996, a medical report was received authored by 
R.A., M.D., who had examined the appellant for a private 
insurance company.  In part, Dr. A. opined that the appellant 
was permanently disabled with regard to competitive 
employment on the bases of unspecified medical problems.  

In September 1996, the RO caused the appellant's claims 
folder to be reviewed by S.E., M.D., a physician at the 
Martinsburg, West Virginia, VA Medical Center (MC).  Dr. S.E. 
opined that following the appellant's complaints of symptoms 
of right facial pain and numbness in 1985, as made to VA 
examiners, periodic examination should have been afforded to 
the appellant.  He stated that that with such examination, 
neurological signs and symptoms could have been examined with 
then-emergent technology, and that the failure to 
periodically examine the appellant delayed the diagnosis of 
adenocarcinoma and its outcome.  

Following receipt of Dr. S.E.'s opinion, an opinion was 
received from R.K., M.D.  Dr. R.K. identified as a VA medical 
officer in Philadelphia, Pennsylvania.  In substance, Dr. 
R.K. noted that although the appellant had been examined for 
tumors or masses in the head by VA physicians when he 
initially complained of symptoms, none were found.  Dr. R.K. 
further noted that when the discovery of the appellant's 
disorder was ultimately made, it was done so with new and 
technically revolutionary diagnostic imaging equipment not 
available to VA medical practitioners.  He agreed with Dr. 
S.E.'s observation that the appellant "should have" been 
subjected to regular interval examination to determine the 
course of appropriate therapy, but he observed that he was 
uncertain as to whether VA's diagnostic procedures were then 
"sophisticated enough to make this diagnosis."  He further 
opined that the time interval between the point of VA's 
treatment of the appellant and his ultimate surgery was not 
enough to cause more injury to the appellant than had the 
tumor been discovered by VA.     

In a December 1996 addendum, Dr. S.E. reported that he had 
again reviewed the appellant's medical records.  He stated 
that upon the current review, he believed that in 1984, when 
the appellant first consulted VA, he already had a 
mucoepidermoditumor that was causing the reported symptoms.  
He stated that while it was then common practice to follow 
such symptoms through periodic examinations to ascertain 
appropriate therapy, the failure to diagnose the tumor 
earlier did not result in the appellant sustaining an 
increased disability, because the same radical neck 
dissection would have had to ultimately be performed.  

By rating decision dated in January 1997, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
denied.  

During the January 1999 personal hearing, the appellant and 
D.L. (the appellant's brother) presented testimony before the 
undersigned Board member.  In substance, the appellant stated 
that at some time between 1983 and 1984, he sought medical 
assistance from the VA when his right ear began to drain 
profusely.  He stated that due to administrative errors and 
lack of expertise on the part of VA, he was shuttled among 
multiple VA medical centers in an attempt to diagnose his 
disorder.  He stated that upon being diagnosed with a mass in 
his head in 1984, he was told by VA practitioners that 
although he had constant drainage out of both ears, he would 
"just have to live with it."  

The appellant stated that in 1988, he consulted a physician 
at the Hershey Medical Center and that he was then diagnosed 
to have a tumor the size of a miniature tennis ball.  In due 
course, he was referred to Dr. V.S. in Denver, Colorado, who 
was one of a few physicians who could perform the appropriate 
surgical procedure.  The appellant added that his diagnosed 
peripheral neuropathy was caused by exposure to an herbicide, 
"Agent Orange," while he was serving on active duty in 
Vietnam.  

In March 2000, and pursuant to its authority under 38 
U.S.C.A. § 5109,  the Board caused the appellant's VA claims 
folder to be examined by T.A.D., Director of Head and Neck 
Oncologic Surgery at a major university.  In part, Dr. D. 
observed that he was not aware of any medical basis that 
related the adenocarcinoma sustained by the appellant to any 
specific etiologic agent.  In substance, he also opined that 
if the diagnosis of adenocarcinoma had been rendered earlier, 
it was possible that the surgical procedure necessary to 
alleviate the disorder could have been lessened, albeit that 
the surgery did require an extensive procedure to access the 
effected area.  He further observed that the numbness on the 
right side of the appellant's face was most likely related to 
the later diagnosed adenocarcinoma as no other cause could be 
determined.     

The Applicable Law

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998); see 
Douglas v. Derwinski, 2 Vet. App. 103, 108-09 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service- connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam (See 38 C.F.R. § 
3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), then competent medical or other 
probative evidence is necessary to render the claim plausible 
or well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In November 1999 the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 64 Fed. Reg. 
59232-59243 (November 2, 1999).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection for herbicide exposure, the veteran must 
have been diagnosed to have one of the conditions enumerated 
in either 38 U.S.C.A § 116(a) or 38 C.F.R. § 3.309(e). 
McCartt v. West, 12 Vet. App. 164, 168 (1999).

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  See also 38 
C.F.R. 
§ 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA treatment and additional disability, and that 
there need be no identification of "fault" on the part of 
VA.  The Supreme Court further found that the then 
implementing regulation,  
38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of  
38 U.S.C.A. § 1151 with respect to the regulation's inclusion 
of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  In response, the 
Department of Justice opined that "our conclusion is that 
the [Supreme] Court intended to recognize only a narrow 
exclusion [to the "no fault" rule], confined to injuries 
that are the necessary, or at most, close to certain results 
of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court. 
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 
38 C.F.R. § 3.358(b)(2) provides that compensation will not 
be payable for the continuance or natural progress of disease 
or injuries.  38 C.F.R. § 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Jones v. West, 12 Vet. App. 460, 464 (1999), the Court 
noted that amendments to 38 U.S.C.A. § 1151 which were 
promulgated in 1996 were expressly made applicable by 
Congress only to claims filed on or after October 1, 1997.  
Because the appellant's claim for benefits was prior to 
October 1, 1997 the 1996 amendments are not applicable and 
are not mentioned or applied herein.

Well-Grounded Claims:

The threshold question which must be resolved with regard to 
a claim is whether the appellant has presented evidence of a 
well-grounded claim. See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation. See Murphy, 1 Vet. 
App. at 81.  A lay allegation that a disorder was caused by 
VA treatment would not be sufficient; the veteran must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

It has been held that the requirements for a well-grounded 
claim under 38 U.S.C.A. § 1151 parallel those generally set 
forth for establishing service connection claims , as 
follows: (1) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; (2) medical 
evidence of a current disability; and (3) medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.  See Jones v. West, 12 Vet. App. 460 
(1999); Jimison v. West, 13 Vet. App. 75, 78 (1999).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded; 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

Duty to Assist/Weighing of Evidence/Equipoise Doctrine

The finding that a claim is well grounded does not end the 
Board's inquiry.  Rather, it places upon VA the duty to 
assist the appellant in the development of the claim by 
obtaining relevant records which could possibly substantiate 
the claim and conducting appropriate medical inquiry.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 
§ 5107(a).  

Further, while an appellant's assertions are presumed for the 
limited purpose of ascertaining whether his claim is well 
grounded, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was held that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for adenocarcinoma of the right 
infratemporal fossa

The appellant's primary contention throughout the time since 
he was diagnosed to have cancer in 1988 has been that VA was 
negligent in not earlier discovering the disease.  However, 
under the above discussed Gardner and Jones decisions, the 
component of VA's negligence in failing to more timely 
diagnose the appellant's disorder is irrelevant under the 
then applicable law.  The fundamental question before the 
Board is whether that failure resulted in an "additional 
disability" beyond that which would have been sustained had 
VA diagnosed the disorder when the appellant first sought VA 
care in the October 1983 time frame.  See also 38 C.F.R. § 
3.358 (1995).

Besides the appellant's subjective reports and the medical 
treatment records, there are essentially four medical 
opinions with direct bearing upon the fundamental issue.  
These are the September 1996 opinion of Dr. S.E. and his 
December 1996 addendum; the September 1996 opinion of Dr. 
R.K., and the March 2000 "independent medical opinion" 
authored by T.A.D.  

As a preliminary matter, the Board finds that the March 2000 
opinion by Dr. T.A.D., alone, suffices to render this claim 
well grounded within the meaning of applicable law under 
Jones and Gardner.  Dr. T.A.D.'s opinion, rendered after a 
full review of the appellant's claims folder and with 
particular scrutiny upon the fundamental issue, reflects that 
there was a possibility of a less radical surgical procedure 
having to have been performed, had the appellant's disease 
been diagnosed in 1983 or 1984 by VA practitioners.  In 
short, there is obtained medical evidence of a current 
disability, suggested by competent medical evidence to have 
been aggravated by the lack of a more timely VA diagnosis.  
The Board reiterates at this juncture that the question of 
whether VA physicians were then negligent, or were otherwise 
unable to diagnose the cancer due to the unavailability of 
emergent technology is irrelevant to this fundamental issue.  

As is noted above, the predicate finding that this claim is 
well grounded does not end the Board's analysis.  The Board 
must then proceed to ensure that all relevant records have 
been obtained.  See 38 U.S.C.A. § 5107(a).  The appellant 
does not suggest, and the record does not indicate, that 
there is any additional evidence which exists and which is 
necessary to an informed decision ion this case.  
Accordingly, the Board has concluded that VA's duty to assist 
the appellant in the development of his claim has been 
satisfied.

The Board has carefully reviewed all of the medical evidence 
of record in light of the applicable law and the appellant's 
contentions.  As to the former, the opinions of Drs. S.E. and 
R.K., and those of Dr. T.A.D. appear to conflict.  The former 
physicians have essentially opined that the time interval 
between the point of VA's treatment of the appellant and his 
ultimate surgery was not enough to cause a more substantial 
injury to the appellant than had the disease been earlier 
diagnosed.  Directly in contravention to this opinion, Dr. 
T.A.D. expressed the view that had a diagnosis been earlier 
given, the ultimate surgery could have been lessened, even 
though an extensive procedure would have nonetheless been 
required to remove the tumor.  

The Board finds the opinion of Dr. T.A.D. to be of greater 
probative weight.  The Board sought Dr. T.A.D.'s opinion as a 
medical expert because of the extreme medical complexity 
inherent in this case.  With due respect to the VA physicians 
who have expressed opinions in this matter, Dr. T.A.D. is 
director of an oncology surgery department and would in all 
likelihood have more access to and more knowledge of the 
evolving state of the particular area of his specialized 
medical practice.  Further, his opinion was focused on the 
critical inquiry in this matter.  

The opinion of Dr. T.A.D. is not dispositive as to the issue.  
However, in the Board's view, further medical inquiry would 
not substantially add to the evidence of record.  From Dr. 
T.A.D.'s opinion, it is probable that had VA diagnosed the 
appellant's tumor when the appellant first sought care in 
1983, a surgical procedure probably would have been 
necessary.  However, it cannot be doubted that the 
appellant's symptoms worsened over the course of the 
approximately 5 years from that point until a diagnosis was 
rendered.  Dr. T.A.D.'s observation that a surgical procedure 
would have been of less severity is, in the Board's view, 
sufficient to place the evidence in a state of relative 
balance.  In these circumstances, applicable law mandates 
that the benefit of the doubt be accorded to the appellant.  
See 38 U.S.C.A. § 7105(b); 38 C.F.R. § 3.102; and Gilbert and 
Alemany, supra.

Based on the foregoing discussion, and with the application 
of the benefit of the doubt doctrine, the appellant's claim 
of entitlement to VA benefits for adenocarcinoma of the right 
infratemporal fossa is granted.     


Entitlement to service connection for adenocarcinoma of the 
right infratemporal fossa on a direct basis or as a result of 
exposure to herbicides

The granting of VA benefits for adenocarcinoma of the right 
infratemporal fossa under the provisions of 38 U.S.C.A. 
§ 1151 effectively renders moot the appellant's claim of 
entitlement to service connection for the same disability 
based upon the theory that the disorder was incurred as a 
result of alleged in-service exposure to herbicides.  See, 
e.g., Mintz v. Brown, 6 Vet. App. 277, 283 (1994).  

The Board observes that if the granting of the appellant's 
claim under the provisions of 38 U.S.C.A. § 1151 did not 
render moot his claim under the theories of direct and 
presumptive service connection, no competent medical nexus 
evidence has been obtained that links the disorder to any 
incident of the appellant's military service.  His service 
connection claim is therefore not well grounded and is 
denied.  See Epps and Caluza, supra.  The Board notes in 
passing that upon this specific inquiry, Dr. D. stated that 
he was unaware of medical basis that would relate the 
disorder to any specific etiologic agent.  

Service Connection for Peripheral Neuropathy of the Right 
Side of the Face

It is now well-established law that entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992).  Absent a currently manifested disability, the claim 
is not plausible and is therefore not well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As is noted 
above, the question of whether a claimant has been diagnosed 
to have a disorder is a medical question.  Caluza, supra. 


The appellant argues that his right-sided facial numbness, 
also described in the record as paresthesia, is peripheral 
neuropathy and that he is therefore entitled to service 
connection for the disorder as a separate entity from the 
adenocarcinoma of the right infratemporal fossa under the 
provisions of applicable law.  

The appellant has not been diagnosed to have acute or 
subacute peripheral neuropathy.  Because he has not been so 
diagnosed, the appellant's claim for  presumptive service 
connection fails because it is not well grounded.  
 
In short, there is no diagnosis of peripheral neuropathy of 
record.  Although the Board is aware that the appellant 
complained of unspecified right-sided facial numbness when he 
first sought VA medical assistance in 1983, and a diagnosis 
was then rendered echoing the appellant's complaint, the only 
opinion that the appellant has peripheral neuropathy is his 
own.  The appellant's opinion is not sufficient to render his 
claim well grounded.  It is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board further observes, although not in reliance upon 
this decision, that the only medical opinion evidence 
relating an etiology of the facial numbness is that of Dr. 
J.R.H., who diagnosed the appellant to have the cancer in 
December 1988.  Dr. H. linked the symptoms of facial numbness 
to the appellant's diagnosed carcinoma.  As is noted above, 
benefits are to be granted by this decision under the 
provisions of 38 U.S.C.A. § 1151 for the carcinoma.  

Because the appellant's claim of entitlement to service 
connection for peripheral neuropathy is not well grounded 
because that disability has not been diagnosed, the benefit 
sought on appeal is denied.


Entitlement to a temporary total disability evaluation
for treatment of a service-connected disability

Factual Background

By statement received in April 1993, the appellant claimed 
entitlement to a total temporary disability rating for a 
period of hospitalization from January 20 through March 19, 
1993.    

A discharge summary from the VA Medical Center in Dayton, 
Ohio was received reflecting that the appellant had been 
admitted from January 20 through March 19, 1993.  The 
appellant then underwent computerized tomographic studies of 
the head and chest, an electrocardiographic study, and 
radiation therapy for treatment of his (then) non-service-
connected adenocarcinoma.  

By rating decision dated in September 1993, a total temporary 
disability rating was denied.  In his Notice of Disagreement, 
the appellant argued that in fact, the treatment he had 
received was for the service-connected hearing loss, as the 
adenocarcinoma had caused the hearing loss.  In his February 
1994 substantive appeal, the appellant argued that his 
hearing disorder was caused by the adenocarcinoma.  

Relevant Law

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  Notwithstanding that a 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29.  

Pursuant to 38 C.F.R. § 4.30, a total disability rating is 
assignable under paragraph (a)(1), (2) or (3) of 38 C.F.R. § 
4.30, effective the date of hospital admission and continuing 
for a period of 1, 2 or 3 months from the first day of the 
month following such hospital discharge.  Pursuant to 38 
C.F.R. § 4.30(a)(1), such convalescent rating will be 
assigned if the surgery necessitated at least one month of 
convalescence; pursuant to 38 C.F.R. § 4.30(a)(2), such 
convalescent rating will be assigned if treatment of a 
service-connected disability resulted in surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; 
pursuant to 38 C.F.R. § 4.30(a)(3), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in immobilization by cast, without 
surgery, of one major joint or more.

Analysis

The appellant's adenocarcinoma was treated by radiation 
therapy during the course of the hospitalization in question.  
By this decision the Board is granting the appellant VA 
benefits under the provisions of 38 U.S.C.A. § 1151.  Under 
that provision, a disability for which benefits are granted 
is treated "in the same manner" as if the disability were 
service connected.  Accordingly, a temporary total disability 
evaluation is granted for the period of hospitalization from 
January 20, 1993 through March 19, 1993.  

There has been obtained no evidence to indicate that 
subsequent to the period of hospitalization, the appellant 
underwent a period of convalescence under the criteria set 
forth in 38 C.F.R. § 4.30(a).  The benefit sought under this 
regulatory provision is therefore denied.  


Entitlement to a total disability evaluation
 based upon individual unemployability

Factual Background

By application received in November 1992, the appellant 
claimed entitlement to a total disability evaluation based 
upon individual unemployability.  At that time, service 
connection was in effect for bilateral hearing loss, which 
was rated as 30 percent disabling; post-traumatic stress 
disorder, which was rated as 30 percent disabling; and 
tinnitus, which was rated as 10 percent disabling.  The 
appellant's combined total service-connected disability 
rating was 60 percent.  By rating decision dated in December 
1992, a total rating based upon individual unemployability 
was denied.  The appellant filed a timely notice of 
disagreement as to the denial in January 1993.  A statement 
of the case was issued to the appellant in October 1995, and 
the appellant filed a substantive appeal in December 1995.  

By statement received in August 1997, the appellant claimed 
entitlement to a total disability evaluation based upon 
individual unemployability.  By rating decision dated in 
February 1998, a 100 percent disability evaluation was 
assigned for bilateral hearing loss, effective January 30, 
1997.  An increased disability rating for PTSD, and a total 
disability rating based upon individual unemployability was 
denied.  

Relevant Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful
employment consistent with his education and occupational 
experience.  38 C.F.R. 3.340, 3.341, 4.16 (1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
alluded to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service- connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is
entitled to a total disability rating based upon individual 
unemployability.  See Hollifield v. Brown, 9 Vet. App. 469 
(1996); James v. Brown, 7 Vet. App. 495 (1995).  For a 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 3 61, 363 (1993).

Analysis

The appellant's current claim for a total disability 
evaluation based upon individual unemployability arose by 
application dated in November 1992, and has been pending 
since that time.  The appellant's service connected disorders 
include bilateral hearing loss, rated as 100 percent 
disabling; post-traumatic stress disorder, rated as 30 
percent disabling; and tinnitus, rated as 10 percent 
disabling.  

With due application of the provisions of 38 C.F.R. 
§ 4.16(a), the granting of a 100 percent disability 
evaluation for service-connected bilateral hearing loss by 
the RO's January 1998 rating decision clearly warrants the 
assignment of a total disability evaluation based upon 
individual unemployability, and the Board will grant the 
benefit sought on this basis.  

Arguably, that action rendered moot the appellant's claim for 
a total rating based upon individual unemployability.  
Nonetheless, the Court has found in a similar factual 
situation that the Board's dismissal of a total rating claim 
as moot was error.  ZP v. Brown, 8 Vet.App. 303 (1995) [In 
granting the appellant's application for an award of attorney 
fees and expenses under the Equal Access to Justice Act, VA's 
position at the administrative level was not substantially 
justified given the acknowledgment by VA the Board did not 
provide an adequate statement of reasons or bases for its 
denial of the veteran's claim for a total disability rating 
based upon individual unemployability where the Board 
dismissed the veteran's TDIU claim as moot in light of the 
grant of a total disability rating for post-traumatic stress 
disorder, given also in light of the Court's previous clear 
articulation of the parameters of the reasons or bases 
requirement.].
 
A total disability rating based upon individual 
unemployability is accordingly granted.  

The Board notes that through his representative, the 
appellant has requested the assignment of an earlier 
effective date for a total disability rating based upon 
individual unemployability.  See the Written Brief 
Presentation dated May 18, 2000.  The record reflects that 
prior to this decision, the appellant had not been granted a 
total disability evaluation based upon unemployability.  
Instead, the record shows that by rating decision dated in 
January 1998, the appellant was granted a 100 percent 
disability evaluation for the service-connected bilateral 
hearing, and that "[i]ndividual [u]nemployability" was 
"not found."  As explained below, this claim for an earlier 
effective date for a benefit which had not then been granted 
was premature.

In this decision, the Board is granting a total disability 
evaluation based upon individual unemployability.  The 
effective date of the assignment of total disability rating 
is a separate component of the appellant's claim which must 
initially be addressed by RO rating action.  See Grantham v. 
Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); Holland v. 
Brown, 9 Vet App 324, 326 (1996);   reconsideration denied, 
10 Vet. App. 42 (1997); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) [establishing that there are different 
components of a VA compensation claim as (1) establishment of 
veteran status, (2) existence of a disability, (3) connection 
to service, (4) the degree of disability, and (5) the 
effective date of the grant of service connection and the 
degree of disability.].  

In sum, the establishment of the effective date of the 
appellant's total disability rating has not yet been 
adjudicated by the RO.  That matter is therefore not before 
the Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (1999).  


ORDER

VA compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
adenocarcinoma of the right infratemporal fossa are granted.  

A well-grounded claim not having been submitted, service 
connection for adenocarcinoma of the right infratemporal 
fossa on a direct basis, including as due to exposure to 
Agent Orange, is denied.  

A well-grounded claim not having been submitted, service 
connection for peripheral neuropathy of the right side of the 
face is denied. 

A temporary total disability evaluation under 38 C.F.R. 
§ 4.29 for treatment of a service-connected disability for 
the period from January 20, 1993 to March 19, 1993 is 
granted. 

A temporary total disability evaluation under 38 C.F.R. 
§ 4.30 for convalescence after March 19, 1993 is denied. 

A total disability evaluation based upon individual 
unemployability is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

